DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-078433 (filed on 04/11/2017) and JP2016-082464 (filed on 04/15/2016) was received with the present application.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/02/2021 is fully responsive and therefore has been entered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. (U.S. Patent 5,663,225 hereinafter referred to as “Ishida”), in view of Yoshida (U.S. PGPUB 2014/0323256 hereinafter referred to as “Yoshida-I”) and Yoshida et al. (U.S. PGPUB 2019/0011016 hereinafter referred to as “Yoshida-II”).

In regards to claim 1, Ishida teach (Figure 2) a frictional power transmission belt (power transmission belt 110) comprising: a tension member (load carrying cords 118) extending in a longitudinal direction (length direction indicated by the arrow ‘L’) of the frictional power transmission belt (power transmission belt 110); a compression rubber layer (compression layer 124); a tension rubber layer (tension layer 122); and an adhesion rubber layer (adhesive rubber layer 120) in contact with at least a portion of the tension member (load carrying cords 118) and in which the tension member (load carrying cords 118) is buried; wherein, the frictional power 
Whereas, Yoshida-I teach (Figures 1-11) a frictional power transmission belt (V-ribbed belt ‘B’) comprising: a tension member (cord 14) extending in a longitudinal direction of the frictional power transmission belt (V-ribbed belt ‘B’); a compression rubber layer (compression rubber layer 11); a tension rubber layer (backside rubber layer 13); an adhesion rubber layer (adhesion rubber layer 12) in contact with at least a portion of the tension member (cord 14) and in which the tension member (cord 14) is buried; the adhesion rubber layer (adhesion rubber layer 12) is formed of a first vulcanized rubber composition (rubber composition produced by mixing a rubber component such as chloroprene rubber/ CR and various compound ingredients as described in paragraphs 0052-0053; wherein, said compound ingredients includes a reinforcing material such as carbon black, a vulcanization accelerator, a crosslinker, an antioxidant, and a softener) comprising a rubber component (one of the rubber components described in paragraph 0052) and a filler (reinforcing material described in paragraph 0053); wherein, the rubber component (one of the rubber components described in paragraph 0052) of 
Nevertheless, Yoshida-II (Figures 1-3C) a frictional power transmission belt (toothed belt ‘B’) comprising: a tension member (cord 12) extending in a longitudinal direction of the frictional power transmission belt (toothed belt ‘B’); a compression rubber layer (toothed rubber portion 11b of the belt body 11); an adhesion rubber layer (backface rubber portion 11a of the belt body 11) in contact with at least a portion of a tension member (cord 12) and in which the tension member (cord 12) is buried; the adhesion rubber layer (backface rubber portion 11a of the belt body 11) is formed of a first vulcanized rubber composition (rubber composition produced by mixing a rubber component and various compound ingredients as described in paragraphs 0022-0033; wherein, said compound ingredients includes a vulcanization accelerator aid and a vulcanization accelerator) comprising a rubber component (rubber component described in paragraphs 0023-0026) and a filler (reinforcing material in the compound ingredients described in paragraph 0028); and the filler (reinforcing material in the compound ingredients described in paragraph 0028) contains substantially no silica and contains 30 parts by mass or more of carbon black based on 100 parts by mass of the rubber component (paragraph 0028 disclose, the carbon blacks being used as the reinforcing material and the content of the reinforcing material with respect to 100 parts by mass of the rubber component in the rubber composition being 50 parts by mass to 80 parts by mass). Yoshida-II additionally teach (Figures 1-3C), the tension member (cord 12) having, on a surface (outer surface of the cord 12 that is covered with the RFL adhesion coat 14a) thereof, an overcoat layer (cord adhesion coat 15a) formed of a second vulcanized rubber composition (rubber composition produced by mixing a 
Accordingly, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the frictional power transmission belt in Ishida reference by forming the adhesion rubber layer in said frictional power transmission belt using the first vulcanized rubber composition suggested by Yoshida-I (which comprises a rubber component that is chloroprene rubber, and a filler that contains no silica but does contain 30 parts by mass or more of carbon black based on 100 parts by mass of the rubber component), and also by providing the outer surface of the tension member in said frictional power transmission belt with the overcoat layer made of the second vulcanized rubber composition suggested by Yoshida-II (which comprises a rubber component that is chloroprene rubber and silica). This is advantageous in providing the frictional power transmission belt with a admission rubber layer having favorable tensile strength, flexibility, and adhesion characteristics, 
	
In regards to claim 2, Ishida in view of Yoshida-I and Yoshida-II teach all intervening claim limitations as shown above. Yoshida-I further teach (Figures 1-11), the first vulcanized rubber composition (rubber composition produced by mixing a rubber component such as chloroprene rubber/ CR and various compound ingredients as described in paragraphs 0052-0053) having a proportion of the carbon black being from 30 to 60 parts by mass based on 100 parts by mass of the rubber component (paragraphs 0052-0053 disclose, the rubber composition of the adhesion rubber layer 12 can be same as the rubber composition of the compression rubber layer 11, which is described in paragraphs 0031-0040; wherein, paragraph 0032-0034 disclose, the rubber composition of the compression rubber layer 11 comprising a rubber component that may preferably be made of a single material such as chloroprene rubber/ CR, a reinforcing 
Therefore, when the frictional power transmission belt taught by Ishida is modified in view of Yoshida-I and Yoshida-II as detailed above in the claim 1 rejection statement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that the resulting frictional power transmission belt does have an adhesion rubber layer comprising a first vulcanized rubber composition that contains the exact amount of carbon black recited within claim 2 rejection statement. Providing the frictional power transmission belt with an adhesion rubber layer formed from such a first vulcanized rubber composition is advantageous for the same reasons set forth in the claim 1 rejection statement above. 

In regards to claims 3-4, Ishida in view of Yoshida-I and Yoshida-II teach all intervening claim limitations as shown above. Yoshida-II further teach (Figures 1-3C), the second vulcanized rubber composition (rubber composition produced by mixing a rubber component and various rubber compound ingredients as described in paragraphs 0038-0050) having a proportion of silica being 10 parts by mass or more based on 100 parts by mass of the rubber component (paragraph 0044 disclose, that silica can be used as the reinforcing material in the compound ingredients used to produce the rubber composition forming the cord adhesion coat 15a; wherein, the content of said reinforcing material with respect to 100 parts by mass of the rubber component in the rubber composition being 50 parts by mass to 80 parts by mass), or the second 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that when the tension member in the frictional power transmission belt taught by Ishida is modified in view of Yoshida-II as detailed above in the claim 1 rejection statement, said modified tension member would have an overcoat layer that is formed form a second vulcanized rubber composition comprises a rubber component and silica that is in the amount recited within claims 3 and 4 limitations. Furthermore, using the combined teachings in Yoshida-I and Yoshida-II, one of ordinary skill in the art would have conceived to adjust the consistency of the silica in the rubber component using routine and/ or know testing/ experimental techniques know in the art to produce a second vulcanized rubber composition for the overcoat layer on the tension member based on preferred optimal performance characteristics or desired structural constraints of the modified frictional power transmission belt.

In regards to claim 5, Ishida in view of Yoshida-I and Yoshida-II teach all intervening claim limitations as shown above; to include an overcoat layer provided on a surface of the tension member. However, Ishida, Yoshida-I, and Yoshida-II, all fail to explicitly disclose the average thickness of said overcoat layer being specifically between 5μm and 30μm. 

In regards to claim 8, Ishida in view of Yoshida-I and Yoshida-II teach all intervening claim limitations as shown above. Ishida further teach (Figure 2), the tension member (load carrying cords 118) in the frictional power transmission belt (power transmission belt 110) comprising a twisted cord (highly inextensible and high strength ropes) made of a polyester fiber and/ or a polyamide fiber (Col. 5, line 20-23 disclose, the load carrying cords 118 being made from highly inextensible, high strength ropes, such as polyester or aramid ropes).
Yoshida-I also teach (Paragraph 0055), the tension member (cord 14) in the frictional power transmission belt (V-ribbed belt ‘B’) comprising a twisted cord (twisted yarn) made of a polyester fiber and/ or a polyamide fiber (paragraph 0055 disclose, the cord 14 being made of a 
Consequently, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use the combined suggestions in Ishida and Yoshida-I references to provide a modified frictional power transmission belt having a tension member that is a twisted cord made of polyester fiber and/ or a polyamide fiber. Configuring the modified frictional power transmission belt taught by Ishida in view of Yoshida-I and Yoshida-II with a tension member made of a polyester fiber and/ or a polyamide fiber would result in a frictional power transmission belt having ideal and// or preferred load carrying, flexible, and tensile characteristics. 

Response to Arguments

With respect to applicant’s arguments, on page 4, second paragraph (in the remarks filed on 04/02/2021), regarding the 35 U.S.C. 112(b) rejection of claims 1-5 and 8, have been fully considered and are persuasive. Thus, the previously set forth 35 U.S.C. 112(b) has been withdrawn. 

With respect to applicant’s arguments, on page 4, third paragraph though page 5, last paragraph (in the remarks filed on 04/02/2021), regarding the 35 U.S.C. 103 rejection of claim 1 under Yoshida-I in view of Yoshida-II, have been fully considered and are persuasive. Therefore, said 35 U.S.C. 103 rejection has been withdrawn. However, upon further consideration, a new 

It’s the applicant’s position that Yoshida-I does not teach a frictional power transmission belt configured as a raw-edge cogged V-belt, and Yoshida-II fail to teach a frictional power transmission belt comprise a tension rubber layer. Thus, the applicant allege that the combined teachings in Yoshida-I and Yoshida-II cannot teach a frictional power transmission belt according to amended claim 1 limitations. Nevertheless, as detailed above in the claim 1 rejection statement, Ishida does teach a frictional power transmission belt that is a raw-edge cogged V-belt comprising an adhesion rubber layer, a tension member embedded in said adhesion rubber layer, compression rubber layer, and a tension rubber layer. Where, Ishida’s frictional power transmission belt can be modified in view of Yoshida-I and Yoshida-II so as to provide an adhesion rubber layer made of a first vulcanized rubber composition (which contains the particular material and consistency of material recited within in claim 1 limitations) and to provide an overcoat layer made of a second vulcanized rubber composition (which contains the particular material and consistency of material recited within in claim 1 limitations) on the surface of the tension member in said frictional power transmission belt. In addition, disclosures of Ishida, Yoshida-I, and Yoshida-II, are all related to frictional power transmission belts employed in the same field of art and are in the same field of endeavor to applicant’s claimed invention. Therefore, said references can be considered to be analogous, and one of ordinary skill in the art would have looked to Yoshida-I and Yoshida-II to improve the structure/ characteristics of the frictional power transmission belt taught by Ishida. Accordingly, examiner assert Ishida in view of Yoshida-I and Yoshida-II suggest a frictional power transmission belt 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/R.J.D./Examiner, Art Unit 3654					/MICHAEL R MANSEN/                                                                                Supervisory Patent Examiner, Art Unit 3654